                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

GESTURE TECHNOLOGY                             §
PARTNERS, LLC,                                 §
                                               §
                   Plaintiff                   §
                                               §
       v.                                      §     CASE NO. 2:21-cv-00040-JRG
                                               §     (Lead Case)
HUAWEI DEVICE CO., LTD.,                       §
HUAWEI DEVICE USA, INC.,                       §     JURY TRIAL DEMANDED
                                               §
                   Defendants.
                                               §

GESTURE TECHNOLOGY                             §
PARTNERS, LLC,                                 §
                                               §
                   Plaintiff                   §
                                               §
       v.                                      §     CASE NO. 2:21-cv-00041-JRG
                                               §     (Member Case)
SAMSUNG ELECTRONICS CO., LTD.                  §
AND SAMSUNG ELECTRONICS                        §     JURY TRIAL DEMANDED
AMERICA, INC.,                                 §
                                               §
                   Defendants.


       DEFENDANTS SAMSUNG ELECTRONICS CO., LTD. AND SAMSUNG
    ELECTRONICS AMERICA, INC.’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendants Samsung

Electronics Co., Ltd. (“SEC”) and Samsung Electronics America, Inc. (“SEA”), by and through

their undersigned counsel, state as follows:

       SEC is a publicly held corporation organized under the laws of the Republic of Korea.

SEC has no parent corporation, and no publicly held corporation owns 10% or more of the stock

of SEC.




                                               -1-
       SEA is a wholly owned subsidiary of SEC. No other publicly held corporation owns 10%

or more of the stock of SEA.


DATED: April 27, 2021                       Respectfully submitted,

                                            By: /s/ Christopher W. Kennerly
                                            Christopher W. Kennerly (TX Bar No. 00795077)
                                            chriskennerly@paulhastings.com
                                            Radhesh Devendran (pro hac vice)
                                            radheshdevendran@paulhastings.com
                                            PAUL HASTINGS LLP
                                            1117 S. California Avenue
                                            Palo Alto, CA 94304
                                            Telephone: (650) 320-1800
                                            Facsimile: (650) 320-1900

                                            Allan M. Soobert
                                            allansoobert@paulhastings.com
                                            PAUL HASTINGS LLP
                                            2050 M Street NW
                                            Washington, D.C. 20036
                                            Telephone: 202-551-1700
                                            Facsimile: 202-551-1705

                                            Elizabeth L. Brann
                                            elizabethbrann@paulhastings.com
                                            PAUL HASTINGS LLP
                                            4747 Executive Drive, 12th Floor
                                            San Diego, CA 92121
                                            Telephone: (858) 458-3000
                                            Facsimile: (858) 458-3005

                                            Robert Laurenzi
                                            robertlaurenzi@paulhastings.com
                                            PAUL HASTINGS LLP
                                            200 Park Avenue
                                            New York, NY 10166
                                            Telephone: (212) 318-6000
                                            Facsimile: (212) 319-4090

                                            Melissa R. Smith (TX Bar No. 24001351)
                                            GILLAM & SMITH, LLP
                                            303 S. Washington Ave.
                                            Marshall, TX 75670
                                            Telephone: (903) 934-8450


                                            -2-
                                              Facsimile: (903) 934-9257
                                              melissa@gillamsmithlaw.com

                                              Attorneys for Defendants Samsung Electronics
                                              Co., Ltd and Samsung Electronics America, Inc.



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was filed

electronically in compliance with Local Rule CV-5 on April 27, 2021. As of this date, all counsel

of record had consented to electronic service and are being served with a copy of this document

through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A).

                                                      /s/ Christopher W. Kennerly
                                                     Christopher W. Kennerly




                                               -3-
